Exhibit 10.1

 

SHARE REPURCHASE AGREEMENT

 

THIS SHARE REPURCHASE AGREEMENT (this “Agreement”) is made as of the 25th day of
May, 2006 (“Effective Date”), by and between Elance, Inc., a Delaware
corporation (the “Seller”), and Click Commerce, Inc., a Delaware corporation
(the “Company”).

 

WHEREAS, the Company issued certain shares of its common stock pursuant to an
Asset Purchase Agreement, dated February 8, 2006, by and among Elance, Inc., a
Delaware corporation, Click Procure, Inc., a Delaware corporation and a direct,
wholly-owned subsidiary of the Company, and the Company (the “Asset Purchase
Agreement”);

 

WHEREAS, the Seller owns certain shares of the Company’s common stock issued in
connection with the Asset Purchase Agreement;

 

WHEREAS, the Company wishes to purchase from Seller, and Seller wishes to sell
to the Company, a total of 420,123 shares (the “Repurchased Shares”) of the
Company’s common stock issued in connection with the Asset Purchase Agreement,
upon the terms and subject to the conditions contained herein;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, the
Seller and the Company agree as follows:

 


1.             REPURCHASE. SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, SIMULTANEOUSLY WITH THE EXECUTION OF THIS AGREEMENT, THE COMPANY
HEREBY PURCHASES, ACQUIRES AND TAKES ASSIGNMENT AND DELIVERY FROM THE SELLER OF,
AND THE SELLER HEREBY SELLS, ASSIGNS, TRANSFERS AND DELIVERS TO THE COMPANY, ALL
OF THE SELLER’S RIGHT, TITLE AND INTEREST IN AND TO THE REPURCHASED SHARES (THE
“REPURCHASE”).


 


2.             TOTAL CONSIDERATION. IN CONSIDERATION FOR THE REPURCHASED SHARES,
THE COMPANY SHALL PAY TO THE SELLER $19.00 PER SHARE OF THE COMPANY’S COMMON
STOCK OR $7,982,337.00 IN THE AGGREGATE (THE “TOTAL CONSIDERATION”) FOR ALL OF
THE REPURCHASED SHARES. IN CONNECTION WITH THE REPURCHASE AND AS SOON AS
REASONABLY PRACTICABLE FOLLOWING THE EXECUTION OF THIS AGREEMENT, (I) THE SELLER
SHALL TRANSFER TO THE COMPANY THROUGH PHYSICAL DELIVERY OR CUSTOMARY DTC
ELECTRONIC TRANSFER ALL OF THE REPURCHASED SHARES, WHICH SHALL BE DULY ENDORSED
TO THE COMPANY, AND (II) THE COMPANY SHALL PAY TO THE SELLER THE TOTAL
CONSIDERATION BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO: (1) AN ACCOUNT
DESIGNATED BY THE SELLER PRIOR TO THE REPURCHASE AN AMOUNT EQUAL TO
$6,946,324.00; AND (2) THE ESCROW FUND AN AMOUNT EQUAL TO $1,036,013.00.


 


3.             SELLER REPRESENTATIONS AND WARRANTIES. THE SELLER HEREBY
REPRESENTS AND WARRANTS TO THE COMPANY AS FOLLOWS:


 


(A)           LEGAL AND BENEFICIAL OWNERS; TRANSFER. AS OF THE DATE OF THE
REPURCHASE, THE SELLER IS THE LEGAL, AND SOLE RECORD AND BENEFICIAL, OWNER OF
THE REPURCHASED SHARES, AND SUCH REPURCHASED SHARES ARE FREE OF ALL ADVERSE
CLAIMS, RIGHTS, OPTIONS TO ACQUIRE, CHARGES, RESTRICTIONS, COMMITMENTS, LIENS OR
ENCUMBRANCES, AND THE TRANSFER OF SUCH REPURCHASED SHARES TO THE COMPANY
PURSUANT TO THE REPURCHASE WILL TRANSFER TO THE COMPANY GOOD AND VALID TITLE TO
SUCH REPURCHASED SHARES, FREE OF ALL ADVERSE CLAIMS, RIGHTS, OPTIONS TO ACQUIRE,
CHARGES, RESTRICTIONS, COMMITMENTS, LIENS

 

--------------------------------------------------------------------------------


 


OR ENCUMBRANCES. THE SELLER IS NOT A PARTY TO, NOR IS THE SELLER AWARE OF, ANY
VOTING AGREEMENT, VOTING TRUST OR SIMILAR AGREEMENT OR ARRANGEMENT RELATING TO
THE REPURCHASED SHARES. THE SELLER HAS NOT SOLD, PLEDGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED ANY OF THE REPURCHASED SHARES OR ANY INTEREST THEREIN TO
ANY OTHER PERSON, AND THERE ARE NO OUTSTANDING OPTIONS, RIGHTS, CALLS,
COMMITMENTS OF ANY KIND RELATING TO, OR ANY PRESENTLY EFFECTIVE AGREEMENTS OR
UNDERSTANDINGS WITH RESPECT TO, ANY OF THE REPURCHASED SHARES THAT WOULD AFFECT
OR PREVENT THE SALE OF THE REPURCHASED SHARES TO THE COMPANY AS CONTEMPLATED BY
THIS AGREEMENT;


 


(B)           ORGANIZATION AND GOOD STANDING. THE SELLER IS A CORPORATION, DULY
ESTABLISHED, ORGANIZED AND VALIDLY EXISTING UNDER THE LAWS OF THE JURISDICTION
OF ITS ESTABLISHMENT;


 


(C)           POWER AND AUTHORITY. THE SELLER HAS FULL POWER, AUTHORITY AND
RIGHT TO EXECUTE, DELIVER AND PERFORM THIS AGREEMENT AND HAS TAKEN ALL NECESSARY
ACTION TO AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE BY IT OF THIS
AGREEMENT;


 


(D)           DUE EXECUTION. THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED
BY THE SELLER AND IS A LEGAL, VALID AND BINDING INSTRUMENT ENFORCEABLE AGAINST
THE SELLER IN ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE
LIMITED BY BANKRUPTCY, INSOLVENCY AND OTHER SIMILAR LAWS RELATING TO THE
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND TO GENERAL PRINCIPLES OF EQUITY;


 


(E)           NO CONFLICT. NEITHER THE EXECUTION AND DELIVERY OF THIS AGREEMENT
NOR THE CONSUMMATION OF THE TRANSACTIONS HEREIN CONTEMPLATED, NOR COMPLIANCE
WITH THE PROVISIONS HEREOF, WILL CONFLICT WITH OR RESULT IN A BREACH OF, OR
CONSTITUTE A DEFAULT (WITH NOTICE OR PASSAGE OF TIME OR BOTH) UNDER ANY
PROVISION OF ANY LAW, GOVERNMENTAL RULE, REGULATION, JUDGMENT, DECREE OR ORDER
BINDING ON THE SELLER OR THE CHARTER, BYLAWS, OR TRUST DOCUMENTS OF THE SELLER
OR ANY PROVISION OF ANY MORTGAGE, INDENTURE, CONTRACT, AGREEMENT OR OTHER
INSTRUMENT TO WHICH THE SELLER IS A PARTY OR BY WHICH IT OR THE REPURCHASED
SHARES ARE BOUND;


 


(F)            REVIEW OF AGREEMENT. THE SELLER HAS CAREFULLY READ EACH PROVISION
OF THIS AGREEMENT AND, TO THE EXTENT IT DESIRED, HAS DISCUSSED THIS AGREEMENT
WITH ITS LEGAL COUNSEL AND FINANCIAL ADVISORS;


 


(G)           REVIEW OF INFORMATION. THE SELLER HAS RECEIVED AND CAREFULLY
REVIEWED THE INFORMATION PROVIDED BY THE COMPANY IN CONNECTION WITH ITS CURRENT
BUSINESS OPERATIONS AND PLANS, INCLUDING THE CONFIDENTIAL INFORMATION PROVIDED
PURSUANT TO THE CONFIDENTIALITY AGREEMENT BETWEEN THE SELLER AND THE COMPANY
DATED MAY 19, 2006 THROUGH BOTH TELEPHONE DISCUSSIONS WITH THE COMPANY’S SENIOR
MANAGEMENT AND IN THE CONFIDENTIAL INFORMATION MEMORANDUM, DATED MAY 19, 2006,
FROM JOHN TUHEY OF THE COMPANY (COLLECTIVELY, THE “INFORMATION”). THE SELLER
ALSO ACKNOWLEDGES THAT IT HAS BEEN MADE AWARE THAT THE COMPANY ALSO FILES
ANNUAL, QUARTERLY AND CURRENT REPORTS, PROXY STATEMENTS AND OTHER INFORMATION
WITH THE SECURITIES AND EXCHANGE COMMISSION (THE “COMMISSION”), AND THAT THE
SELLER HAS BEEN INFORMED THAT THESE FILINGS ARE AVAILABLE ON THE INTERNET AT THE
COMMISSION’S WEBSITE AT WWW.SEC.GOV AND AT THE COMPANY’S WEBSITE AT
WWW.CLICKCOMMERCE.COM. THE SELLER HAS, TO THE EXTENT IT DESIRED, HAD AN
OPPORTUNITY TO REVIEW SUCH FILINGS, HAS HAD AN OPPORTUNITY TO DISCUSS SUCH
FILINGS WITH THE COMPANY AND ITS LEGAL COUNSEL AND FINANCIAL ADVISORS AND HAS
CONDUCTED SUCH INVESTIGATION OF THE COMPANY AS IT HAS DEEMED APPROPRIATE AND HAS
HAD THE QUESTIONS IT HAS ASKED OF THE COMPANY ANSWERED TO ITS SATISFACTION;


 


(H)           SOPHISTICATION. THE SELLER (I) IS A SOPHISTICATED PERSON WITH
RESPECT TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE ASSET
PURCHASE AGREEMENT; (II) HAS MADE AN

 

2

--------------------------------------------------------------------------------


 


INFORMED DECISION REGARDING ITS ENTRY INTO THIS AGREEMENT AND (III) HAS
INDEPENDENTLY AND WITHOUT RELIANCE UPON THE COMPANY OR ANY OTHER PARTY RELATED
TO THE COMPANY, AND BASED ON SUCH INFORMATION AS THE SELLER HAS DEEMED
APPROPRIATE, MADE ITS OWN ANALYSIS AND DECISION TO ENTER INTO THIS AGREEMENT;


 


(I)            CONSULTATION WITH COUNSEL. THE SELLER (I) FULLY UNDERSTANDS ITS
RIGHTS TO DISCUSS ALL ASPECTS OF THIS AGREEMENT WITH ITS ATTORNEYS, (II) HAS
AVAILED ITSELF OF THIS RIGHT TO THE EXTENT IT DESIRED, (III) HAS CAREFULLY READ
AND FULLY UNDERSTANDS ALL OF THE TERMS OF THIS AGREEMENT, (IV) HAS NOT
TRANSFERRED OR ASSIGNED ANY RIGHTS OR CLAIMS THAT IT IS HEREBY PURPORTING TO
RELEASE HEREIN, (V) IS VOLUNTARILY, AND WITH PROPER AND FULL AUTHORITY, ENTERING
INTO THIS AGREEMENT, AND (VI) HAS CONSIDERED ALL OF ITS RIGHTS AND CLAIMS
CAREFULLY BEFORE EXECUTING THIS AGREEMENT;


 


(J)            BROKERS. THE SELLER HAS NOT INCURRED, NOR WILL IT INCUR, DIRECTLY
OR INDIRECTLY, ANY LIABILITY FOR BROKERAGE OR FINDERS’ FEES OR AGENTS’
COMMISSIONS OR INVESTMENT BANKERS’ FEES OR ANY SIMILAR CHARGES IN CONNECTION
WITH THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.


 


4.             COMPANY REPRESENTATIONS AND WARRANTIES. THE COMPANY HEREBY
REPRESENTS AND WARRANTS TO THE SELLER AS FOLLOWS:


 


(A)           ORGANIZATION AND GOOD STANDING. THE COMPANY IS A CORPORATION, DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
DELAWARE;


 


(B)           POWER AND AUTHORITY. THE COMPANY HAS FULL POWER, AUTHORITY AND
RIGHT TO EXECUTE, DELIVER AND PERFORM THIS AGREEMENT AND HAS TAKEN ALL NECESSARY
ACTION TO AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE BY IT OF THIS
AGREEMENT;


 


(C)           DUE EXECUTION. THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED
BY THE COMPANY, AND IS A LEGAL, VALID AND BINDING INSTRUMENT ENFORCEABLE AGAINST
THE COMPANY IN ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE
LIMITED BY BANKRUPTCY, INSOLVENCY AND OTHER SIMILAR LAWS RELATING TO THE
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND TO GENERAL PRINCIPLES OF EQUITY;
AND


 


(D)           NO CONFLICT. NEITHER THE EXECUTION AND DELIVERY OF THIS AGREEMENT
NOR THE CONSUMMATION OF THE TRANSACTIONS HEREIN CONTEMPLATED, NOR COMPLIANCE
WITH THE PROVISIONS HEREOF, WILL CONFLICT WITH OR RESULT IN A BREACH OF, OR
CONSTITUTE A DEFAULT (WITH NOTICE OR PASSAGE OF TIME OR BOTH) UNDER ANY
PROVISION OF ANY LAW, GOVERNMENTAL RULE, REGULATION, JUDGMENT, DECREE OR ORDER
BINDING ON THE COMPANY OR THE CHARTER OR BYLAWS OF THE COMPANY OR ANY PROVISION
OF ANY MORTGAGE, INDENTURE, CONTRACT, AGREEMENT OR OTHER INSTRUMENT TO WHICH THE
COMPANY IS A PARTY OR BY WHICH IT IS BOUND.


 

(e)           Absence of Known Indemnity Claims. Other than with respect to
potential claims under the side letter “Outstanding Claims between the parties”
dated May 25, 2006 between Seller and Purchaser and potential claims under
Section 5.2(a)(iv) and (v) of the Asset Purchase Agreement, neither John Tuhey
of the Company nor Mark A. Harris of McDermott Will & Emery LLP, are aware, to
their actual knowledge, of any current intention of the Parent Indemnitees (as
defined in the Asset Purchase Agreement) to assert under Section 5.3 of the
Asset Purchase Agreement any material indemnity Claims (as defined in the Asset
Purchase Agreement) with respect to Losses (as defined in the Asset Purchase
Agreement) that may be indemnifiable by Seller under Section 5.2(a) of the Asset
Purchase Agreement, other than in connection with certain license matters;

 

3

--------------------------------------------------------------------------------


 

provided, however, that nothing in this paragraph shall prevent or preclude the
Parent Indemnitees from asserting any such Claim in the future.

 


5.             ADDITIONAL AGREEMENTS.


 


(A)           THE SELLER HEREBY ACKNOWLEDGES, AGREES AND CONFIRMS THAT:


 


(I)            WAIVER. THE SELLER HEREBY WAIVES ANY RIGHT OR CLAIM THAT THE
UNDERSIGNED MAY HAVE OR COULD ASSERT UNDER THE ASSET PURCHASE AGREEMENT
(INCLUDING SECTION 4.14 THEREOF) RELATED TO THE ISSUANCE, REGISTRATION OR RESALE
OF ANY AND ALL COMPANY COMMON STOCK OWNED BY THE UNDERSIGNED, INCLUDING WITHOUT
LIMITATION, THE REPURCHASED SHARES;


 


(II)           ARM’S LENGTH NEGOTIATIONS. THIS AGREEMENT AND THE TERMS AND
CONDITIONS HEREOF ARE THE RESULT OF ARM’S LENGTH NEGOTIATIONS WITH THE COMPANY
AND THE PER SHARE PRICE REFLECTED IN THE TOTAL CONSIDERATION MAY BE MORE, LESS
OR EQUAL TO THE PREVAILING MARKET PRICE OF THE COMPANY COMMON STOCK AT THE TIME
OF THE REPURCHASE. THE SELLER ACKNOWLEDGES THAT THE COMPANY HAS MADE NO
REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY EXCEPT AS EXPRESSLY SET FORTH IN SECTION 4 OF THIS
AGREEMENT;


 


(III)          INFORMATION. THE SELLER HEREBY ACKNOWLEDGES THAT IT HAS BEEN
AFFORDED (I) THE OPPORTUNITY TO ASK SUCH QUESTIONS AS THE SELLER HAS DEEMED
NECESSARY OF, AND TO RECEIVE ANSWERS FROM, REPRESENTATIVES OF THE COMPANY
CONCERNING THE TERMS AND CONDITIONS OF THIS AGREEMENT AND THE INFORMATION AND
(II) ACCESS TO INFORMATION ABOUT THE COMPANY AND ITS FINANCIAL CONDITION,
RESULTS OF OPERATIONS, BUSINESS, PROPERTIES, MANAGEMENT AND PROSPECTS SUFFICIENT
TO ENABLE IT TO EVALUATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. THE
SELLER ACKNOWLEDGES THAT IT HAS RECEIVED AND REVIEWED A COPY OF THE ASSET
PURCHASE AGREEMENT AND HAS RECEIVED AND REVIEWED SUCH OTHER INFORMATION AND
DOCUMENTS (INCLUDING THE INFORMATION AND THE INFORMATION STATEMENT) AS IT HAS
DEEMED NECESSARY; AND


 


(IV)          RELEASE. BY THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND
ACCEPTANCE OF THE AMOUNTS PAYABLE IN RESPECT OF THE REPURCHASED SHARES UNDER
THIS AGREEMENT, THE SELLER (THE “RELEASOR”), ON BEHALF OF ITSELF AND ITS HEIRS,
LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS, HEREBY RELEASES, ACQUITS AND
FOREVER DISCHARGES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE COMPANY, ANY
SUBSIDIARY OR PARENT COMPANY OF THE COMPANY AND ANY SUCCESSOR TO THE COMPANY
(NOW OR HEREAFTER EXISTING) AND EACH OF THEIR RESPECTIVE PAST, PRESENT OR FUTURE
OFFICERS, MANAGERS, DIRECTORS, SHAREHOLDERS, PARTNERS, MEMBERS, AFFILIATES,
EMPLOYEES, COUNSEL AND AGENTS (EACH A “RELEASEE”) OF, FROM AND AGAINST ANY AND
ALL ACTIONS, CAUSES OF ACTION, CLAIMS, DEMANDS, DAMAGES, JUDGMENTS, DEBTS, DUES
AND SUITS OF EVERY KIND, NATURE AND DESCRIPTION WHATSOEVER, INCLUDING WITH
RESPECT TO THE REPURCHASED SHARES WHICH SUCH RELEASOR OR ITS HEIRS, LEGAL
REPRESENTATIVES, SUCCESSORS OR ASSIGNS EVER HAD, NOW HAS OR MAY NOW HAVE AGAINST
ANY RELEASEE ON OR BY REASON OF ANY MATTER, CAUSE OR THING WHATSOEVER, WHICH IN
EACH CASE HAS ARISEN, OR ARISES OUT OF, OR RELATES TO, ANY CIRCUMSTANCE,
AGREEMENT, ACTIVITY, ACTION, OMISSION, EVENT OR MATTER OCCURRING OR EXISTING ON
OR PRIOR TO THE EFFECTIVE DATE (COLLECTIVELY “RELEASED CLAIMS”); PROVIDED
HOWEVER THAT FOR THE AVOIDANCE OF DOUBT THE RELEASED CLAIMS SHALL NOT INCLUDE
(I) ANY CLAIMS ARISING WITH RESPECT TO ENFORCEMENT OF RIGHTS CREATED BY THIS
AGREEMENT; (II) SUBJECT TO THE PROVISO BELOW, ANY CLAIMS TO ENFORCE RIGHTS
ARISING UNDER THE TERMS OF THE ASSET PURCHASE AGREEMENT (INCLUDING WITHOUT
LIMITATION ANY CLAIMS TO ENFORCE SELLER’S RIGHTS UNDER SECTIONS 4.10, 4.11,
4.12, 4.14 AND 4.15 OF THE ASSET PURCHASE AGREEMENT) OR UNDER THE ASSUMPTION
AGREEMENT, THE ASSIGNMENT AND BILL OF SALE, THE TRADEMARK ASSIGNMENT, THE
TRADEMARK LICENSE OR THE ESCROW AGREEMENT (INCLUDING THE RELEASOR’S RIGHT TO
RECEIVE THAT PORTION

 

4

--------------------------------------------------------------------------------


 


OF ANY AMOUNTS THAT MAY HEREAFTER BECOME PAYABLE OUT OF THE ESCROW ESTABLISHED
THEREUNDER) (BUT, PROVIDED, HOWEVER, IN EACH CASE THIS CLAUSE (II) SHALL NOT
APPLY TO ANY CLAIMS, RIGHT, CAUSE OF ACTION OR OTHER LIABILITY RELATED TO THE
ISSUANCE, REGISTRATION OR REPURCHASE OF THE REPURCHASED SHARES (INCLUDING ANY
DELAYS IN IMPLEMENTING THE REGISTRATION THEREOF UNDER SECTION 4.8 OF THE ASSET
PURCHASE AGREEMENT OR ANY DISCLOSURES, OR LACK THEREOF, BY THE COMPANY OR ITS
OFFICERS OR AGENTS PRIOR TO THE DATE OF THE ASSET PURCHASE AGREEMENT); OR (III)
ANY CLAIMS FOR MISAPPROPRIATION OR INFRINGEMENT OF ANY PATENT OR OTHER
INTELLECTUAL PROPERTY RIGHTS OF SELLER OR ITS ASSIGNEES OR ACQUIRORS OR THE
PARENT THEREOF; PROVIDED, HOWEVER, THAT THE RELEASOR ACKNOWLEDGES AND AGREES
THAT, AS OF THE EFFECTIVE DATE, IT HAS NO KNOWLEDGE OF ANY SUCH CLAIM EXCEPT
THOSE POTENTIAL CLAIMS SET FORTH IN THE SIDE LETTER “OUTSTANDING CLAIMS BETWEEN
THE PARTIES” DATED MAY 25, 2005 BETWEEN SELLER AND COMPANY. THE RELEASOR AGREES
NOT TO, AND AGREES TO CAUSE ITS RESPECTIVE AFFILIATES AND SUBSIDIARIES NOT TO,
ASSERT ANY RELEASED CLAIMS, DIRECTLY OR INDIRECTLY, AGAINST THE RELEASEES.


 


6.             APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS
WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.


 


7.             COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS,
EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


8.             SUCCESSORS AND ASSIGNS. THIS AGREEMENT SHALL BE BINDING UPON, AND
INURE TO THE BENEFIT OF, THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS,
ASSIGNS, AND AFFILIATES, BUT SHALL NOT BE ASSIGNABLE BY EITHER PARTY HERETO
WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY HERETO.


 


9.             WAIVER. NO PARTY MAY WAIVE ANY OF THE TERMS OR CONDITIONS OF THIS
AGREEMENT EXCEPT BY AN INSTRUMENT IN WRITING DULY SIGNED BY EACH OF THE PARTIES.


 


10.           STOCK TRANSFER TAXES. ANY STOCK TRANSFER TAXES WITH RESPECT TO THE
SURRENDER OF THE REPURCHASED SHARES WILL BE PAID BY THE SELLER AND THE AMOUNT TO
BE SO PAID BY THE SELLER WILL BE DEDUCTED FROM ANY FUNDS DISTRIBUTABLE BY THE
COMPANY TO THE SELLER UNDER THIS AGREEMENT. IF, HOWEVER, PAYMENT FOR THE
REPURCHASED SHARES IS TO BE MADE TO ANY PERSON OTHER THAN THE SELLER, THE AMOUNT
OF ANY STOCK TRANSFER TAXES (WHETHER IMPOSED ON THE SELLER OR SUCH OTHER PERSON)
PAYABLE ON ACCOUNT OF THE TRANSFER TO SUCH PERSON WILL BE DEDUCTED FROM THE
PAYMENT IF SATISFACTORY EVIDENCE OF THE PAYMENT OF SUCH TAXES, OR EXEMPTION
THEREFROM, IS NOT SUBMITTED.


 


11.           BACKUP FEDERAL INCOME TAX WITHHOLDING AND SUBSTITUTE FORM W-9.
UNDER THE “BACKUP WITHHOLDING” PROVISIONS OF U.S. FEDERAL TAX LAW, THE COMPANY
MAY BE REQUIRED TO WITHHOLD A PORTION OF THE CONSIDERATION FOR THE REPURCHASED
SHARES. TO PREVENT BACKUP WITHHOLDING, THE SELLER SHOULD COMPLETE AND SIGN THE
SUBSTITUTE FORM W-9 BELOW, AND EITHER:  (A) PROVIDE THE SELLER’S CORRECT
TAXPAYER IDENTIFICATION NUMBER (“TIN”) AND CERTIFY, UNDER PENALTIES OF PERJURY,
THAT THE TIN PROVIDED IS CORRECT (OR THAT SUCH HOLDER IS AWAITING A TIN), AND
THAT (I) THE SELLER HAS NOT BEEN NOTIFIED BY THE INTERNAL REVENUE SERVICE
(“IRS”) THAT THE SELLER IS SUBJECT TO BACKUP WITHHOLDING AS A RESULT OF FAILURE
TO REPORT ALL INTEREST OR DIVIDENDS, OR (II) THE IRS HAS NOTIFIED THE SELLER
THAT THE SELLER IS NO LONGER SUBJECT TO BACKUP WITHHOLDING; OR (B) PROVIDE AN
ADEQUATE BASIS FOR EXEMPTION. IF “APPLIED FOR” IS WRITTEN IN PART I OF THE
SUBSTITUTE FORM W-9, THE COMPANY WILL RETAIN THE REQUIRED PORTION OF ANY PAYMENT
DURING THE SIXTY (60) DAY PERIOD FOLLOWING THE DATE OF THE SUBSTITUTE FORM W-9.
IF THE SELLER FURNISHES THE REPRESENTATIVE WITH HIS OR HER TIN WITHIN SIXTY (60)
DAYS OF THE DATE OF THE SUBSTITUTE W-9, THE COMPANY WILL REMIT SUCH AMOUNT
RETAINED DURING THE SIXTY (60) DAY PERIOD TO THE SELLER, AND NO FURTHER AMOUNTS
WILL BE RETAINED OR WITHHELD FROM ANY PAYMENT MADE TO THE SELLER

 

5

--------------------------------------------------------------------------------


 


THEREAFTER. IF, HOWEVER, THE SELLER HAS NOT PROVIDED THE COMPANY WITH ITS TIN
WITHIN SUCH SIXTY (60) DAY PERIOD, THE COMPANY WILL REMIT SUCH PREVIOUSLY
RETAINED AMOUNTS TO THE IRS AS BACKUP WITHHOLDING AND WILL WITHHOLD THE REQUIRED
PORTION OF ANY PAYMENT IN RESPECT OF THE REPURCHASED SHARES MADE TO THE SELLER
THEREAFTER UNTIL THE SELLER FURNISHES A TIN TO THE COMPANY. IN GENERAL, AN
INDIVIDUAL’S TIN IS THE INDIVIDUAL’S SOCIAL SECURITY NUMBER. IF THE COMPANY IS
NOT PROVIDED WITH THE CORRECT TIN OR AN ADEQUATE BASIS FOR EXEMPTION, THE SELLER
MAY BE SUBJECT TO A $50 PENALTY IMPOSED BY THE IRS AND BACKUP WITHHOLDING.


 

Failure to complete the Substitute Form W-9 will not, by itself, cause the
Repurchased Shares to be deemed invalidly delivered, but may require the Company
to withhold 28% of the amount of any payments in respect of such Repurchased
Shares made pursuant to this Agreement. Backup withholding is not an additional
federal income tax. Rather, the federal income tax liability of a person subject
to backup withholding will be reduced by the amount of tax withheld. If
withholding results in an overpayment of taxes, a refund may be obtained from
the IRS.

 


12.           FEDERAL AND STATE INCOME TAX WITHHOLDING. AFTER WRITTEN NOTICE TO
THE SELLER, THE COMPANY MAY WITHHOLD FEDERAL AND STATE INCOME TAX REQUIRED TO BE
WITHHELD UNDER APPLICABLE LAW FROM THE AMOUNTS PAYABLE UNDER THIS AGREEMENT.


 


13.           ENTIRE AGREEMENT; AMENDMENT. THIS AGREEMENT CONSTITUTES THE ENTIRE
AGREEMENT, AND SUPERSEDES ALL OTHER PRIOR AGREEMENTS AND UNDERSTANDINGS, BOTH
WRITTEN AND ORAL, AMONG THE PARTIES HERETO AND THEIR AFFILIATES WITH RESPECT TO
THE MATTERS SET FORTH IN THIS AGREEMENT. THIS AGREEMENT MAY NOT BE AMENDED
EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY THE COMPANY AND THE SELLER TO WHICH
THE AMENDMENT RELATES.


 


14.           CONFIDENTIALITY/PUBLIC ANNOUNCEMENTS. THE SELLER SHALL MAKE NO
PUBLIC ANNOUNCEMENTS OR OTHERWISE COMMUNICATE WITH ANY NEWS MEDIA OR ANY OTHER
PERSON (OTHER THAN THE OTHER PARTY), WITH RESPECT TO THIS AGREEMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREBY, WITHOUT PRIOR WRITTEN CONSENT OF THE
COMPANY. THE COMPANY SHALL MAKE SUCH PUBLIC ANNOUNCEMENTS OR FILINGS WITH THE
COMMISSION AS IT BELIEVES ARE REQUIRED BY APPLICABLE LAW, THE COMMISSION OR THE
NASDAQ NATIONAL MARKET OR DEEMED BY IT TO BE NECESSARY OR APPROPRIATE UNDER THE
CIRCUMSTANCES. NOTHING CONTAINED HEREIN SHALL PREVENT (A) THE COMPANY FROM
PROMPTLY MAKING ALL FILINGS WITH GOVERNMENTAL AUTHORITIES OR DISCLOSURES WITH
THE NASDAQ NATIONAL MARKET, AS MAY, IN ITS JUDGMENT, BE REQUIRED IN CONNECTION
WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR (B) EITHER PARTY FROM DISCLOSING THE TERMS
OF THIS AGREEMENT TO SUCH PARTY’S LEGAL COUNSEL, FINANCIAL ADVISORS OR
ACCOUNTANTS IN FURTHERANCE OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT;
PROVIDED, HOWEVER, THAT EACH SUCH PERSON SHALL BE OBLIGATED TO MAINTAIN THE
CONFIDENTIALITY OF THIS AGREEMENT IN ACCORDANCE HEREWITH.


 

15.           Expenses. Whether or not the transactions contemplated hereby are
consummated, all costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby and thereby shall be paid by the party
incurring such expenses.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

 

SELLER:

 

 

 

Elance, Inc.

 

 

 

 

 

By:

/s/ Fabio Rosati

 

Name:      Fabio Rosati

 

Title:  CEO

 

 

 

 

 

COMPANY:

 

 

 

CLICK COMMERCE, INC.

 

 

 

 

 

By:

/s/ John M. Tuhey

 

Name:  John M. Tuhey

 

Title:  General Counsel

 

--------------------------------------------------------------------------------


 

SUBSTITUTE

 

Form W-9

 

Department of the
Treasury
Internal Revenue Service

 

Request for Taxpayer
Identification Number (TIN)
and Certification

 

Name:

Address:

 

Individual o

Partnership o

Corporation o

Other (specify) o

Exempt from backup withholding o

 

 

 

 

 

PART I. TAXPAYER IDENTIFICATION NUMBER (TIN)

 

 

 

 

 

Please provide your Taxpayer Identification Number in the space at right and
certify by signing and dating below. If awaiting TIN, write “Applied For.”

 

SSN:                                      

or

EIN:                                      

 

 

 

PART II. CERTIFICATION

 

 

 

 

 

Under penalties of perjury, I certify that:

(1)           The number shown on this form is my correct Taxpayer
Identification Number (or I am waiting for a number to be issued to me); and

(2)           I am not subject to backup withholding either because: (a) I am
exempt from backup withholding, or (b) I have not been notified by the IRS that
I am subject to backup withholding as a result of a failure to report all
interest or dividends, or (c) the IRS has notified me that I am no longer
subject to backup withholding;

(3)           I am a U.S. person (including a U.S. resident alien); and

(4)           any other information provided on this form is true, correct and
complete.

 

CERTIFICATION INSTRUCTIONS—You must cross out item (2) above if you have been
notified by the IRS that you are currently subject to backup withholding because
of underreporting interest or dividends on your tax return.

 

The IRS does not require your consent to any provision of this document other
than the certifications required to avoid backup withholding.

 

Signature

 

 

 

Date:                                 , 2005

 

NOTE:                                                          FAILURE TO
COMPLETE AND RETURN THIS FORM MAY RESULT IN IRS PENALTIES AND BACKUP WITHHOLDING
OF ANY PAYMENTS MADE TO YOU PURSUANT TO THE MERGER. YOU MUST COMPLETE THE
FOLLOWING CERTIFICATE IF YOU ARE AWAITING (OR WILL SOON APPLY FOR) A TAXPAYER
IDENTIFICATION NUMBER.

 

CERTIFICATE OF AWAITING TAXPAYER IDENTIFICATION NUMBER

 

I certify under penalties of perjury that a taxpayer identification number has
not been issued to me, and either (1) I have mailed or delivered an application
to receive a taxpayer identification number to the appropriate Internal Revenue
Service Center or Social Security Administration Office, or (2) I intend to mail
or deliver an application in the near future. I understand that if I do not
provide a taxpayer identification number by the time of payment, 28% of all
reportable payments made to me will be withheld until I provide a taxpayer
identification number to the Representative.

 

 

 

 

Signature

 

 

 

 

 

 

 

 

Name (Please Print)

 

Date:

 

, 2005

 

8

--------------------------------------------------------------------------------